Slip Op. 11 - 71

                                AMENDED JUDGMENT

             UNITED STATES COURT OF INTERNATIONAL TRADE

                   Thomas J. Aquilino, Jr., Senior Judge

- - - - - - - - - - - - - - - - - - - -x

AD HOC SHRIMP TRADE ACTION COMMITTEE,             :

                                 Plaintiff,       :

                         v.                       :   Court No. 07-00380

UNITED STATES,                                    :

                                 Defendant.       :

- - - - - - - - - - - - - - - - - - - -x



            This    court     having   found    presentment     of   this   action

anomalous per slip opinion 09-85, 33 CIT                 (Aug. 12, 2009), and

having entered a judgment of dismissal pursuant thereto; and the

plaintiff having filed a notice of appeal therefrom; and the U.S.

Court of Appeals for the Federal Circuit having come to conclude

that this court erred by dismissing the action without reaching its

merits but also that it was indeed meritless, 618 F.3d 1316, 1323

(2010); and that court having nonetheless reversed and remanded for

entry of judgment against the plaintiff; and that court’s mandate

to   that   anomalous    effect    having      issued;    Now    therefore,     in

conformity therewith, it is
Court No. 07-00380                                          Page 2


          ORDERED, ADJUDGED AND DECREED that this action be, and it

hereby is, dismissed anew.

Dated: New York, New York
       June 21, 2011



                                 /s/   Thomas J. Aquilino, Jr.
                                            Senior Judge